Citation Nr: 0708767	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-20 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
17, 2002, for service connection for diabetes mellitus, 
secondary to Agent Orange exposure, based upon accrued 
benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.  He died November [redacted], 2002.  The appellant is the 
surviving spouse of the veteran. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

These matters were previously before the Board and were 
remanded to the RO in May 2006 for additional action.  In 
part, the Board noted in the remand that the appellant had 
submitted a June 2004 notice of disagreement with the June 
2003 rating decision that also denied service connection for 
head and neck cancer, based on accrued benefits.  The Board 
instructed the RO to furnish the appellant with an SOC 
addressing this issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999) [holding that where a notice of disagreement is 
filed, but a SOC has not been issued, the Board must remand 
the claim so that a SOC may be issued]. The RO did so in 
November 2006; however, the appellant did not file a 
substantive appeal as to that issue.  Therefore, that issue 
is no longer in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

As the requested development has been completed, the case has 
been returned to  the Board for further appellate 
consideration of the issues on appeal.




FINDINGS OF FACT

1.  An informal claim for entitlement to service connection 
for diabetes mellitus, secondary to Agent Orange exposure was 
received by VA on September 17, 2002, more than one year 
after the effective date of the liberalizing law (May 8, 
2001).

2.  Resolving reasonable doubt in the appellant's favor, all 
eligibility criteria for presumptive service connection for 
type 2 diabetes mellitus secondary to Agent Orange exposure 
were met on May 8, 2001.

3.  The veteran died in November 2002.  According to the 
death certificate, the immediate cause of his death was 
cardiopulmonary arrest due to head and neck cancer.

4.  At the time of the veteran's death, he had a claim 
pending for service connection for diabetes mellitus, 
secondary to Agent Orange exposure, which was subsequently 
granted, based upon accrued benefits, in a June 2003 rating 
decision.

5.  At the time of the veteran's death, he had a claim 
pending for service connection for squamous cell carcinoma of 
the head and neck, which was subsequently denied in a June 
2003 rating decision as there was no objective evidence 
relating this condition to the veteran's military service and 
because this was not a condition for which presumptive 
service connection may be granted based on exposure to 
herbicides.  After issuance of a November 2006 SOC, the 
appellant failed to submit a substantive appeal; thus this 
decision is final.

6.  There is no competent evidence showing that a service-
connected disability caused or contributed to cause the 
veteran's death, or that a service-connected disability is 
etiologically related to the cause of the veteran's death. 



CONCLUSION OF LAW

1.  The criteria for an effective date of September 17, 2001, 
for service connection for diabetes mellitus, secondary to 
Agent Orange exposure, based upon accrued benefits, have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400, 3.816 (2006). 

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the appellant in January 2003 and May 2006 which asked her to 
submit certain information, and informed her of VA's 
responsibility concerning obtaining evidence to substantiate 
her claims.  In accordance with the requirements of the VCAA, 
the letter informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information she had to process 
the claims.  The letters also explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. VA informed the appellant what she needed to 
substantiate her claims on appeal.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to each claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his or her claim.  A January 2003 notice 
letter was provided to the appellant prior to the issuance of 
the June 2003 rating decision that advised the appellant of 
her and VA's responsibilities under the VCAA to obtain 
evidence, to include what evidence should be provided by her 
and what evidence should be provided by VA.  Although the 
appellant was not provided with full VCAA notice prior to the 
decision from which the current appeal originates, the Board 
finds that this did not affect the essential fairness of the 
adjudication.  In response to the May 2006 Board remand, the 
Appeals Management Center issued a May 2006 notice letter 
that informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
directed the appellant to tell the VA about any additional 
information or evidence that she wanted VA to try to get for 
her in relation to her case and directed the appellant to 
send any pertinent evidence she had in her possession.  The 
May 2006 letter provided the appellant with ample opportunity 
to respond before her appeal was recertified to the Board in 
January 2007.   In fact, the appellant responded in July 2006 
that she had no other evidence to submit.  Hence, the Board 
finds that she was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing of 
notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as to 
"afford a claimant a meaningful opportunity to participate 
effectively in the processing of ... claim by VA") (citing 
Pelegrini, 18 Vet. App. at 122-24).

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  In this regard, the RO has obtained the 
veteran's service medical records, VA medical records, and 
the veteran's death certificate.  The appellant has not 
alleged that there are any other outstanding medical records, 
and the record does not otherwise indicate, any existing 
pertinent records, that need to be obtained. The record also 
presents no basis for further developing the record to create 
any additional evidence to be considered in connection with 
the claims.

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, the 
veteran was provided with this notice in a May 2006 letter, 
therefore there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.
 
As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II  Earlier effective date for the grant of service 
connection, based upon accrued benefits

On September 17, 2002, the RO received an informal claim for 
entitlement to service connection for diabetes mellitus, 
secondary to Agent Orange exposure.  The veteran died on 
November [redacted], 2002.   In a June 2003 rating decision, the RO 
granted service connection for diabetes mellitus, associated 
with Agent Orange exposure, effective September 17, 2002, for 
accrued benefits purposes.  

The RO found that although the veteran had confirmed service 
in the Republic of Vietnam, such that he was presumed exposed 
to Agent Orange, and VA treatment records reflected that he 
had been diagnosed with diabetes, there was no actual 
diagnosis of Type II diabetes.  In this regard, the pertinent 
regulations state that if a veteran was exposed (or presumed 
to have been exposed) to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  The list of service 
connected diseases includes Type II diabetes mellitus.  It 
does not include Type I diabetes mellitus.  38 C.F.R. § 
3.309(e).

However, by resolving all reasonable doubt in favor of the 
claimant, the RO granted service connection for diabetes 
mellitus, effective from September 17, 2002, date of receipt 
of the informal claim.  The appellant contends that the 
veteran had diabetes for twelve years prior to his death, and 
that essentially, service connection for diabetes mellitus 
should be effective from when he was first diagnosed in 1990.  
The appellant also contended in her September 2003 notice of 
disagreement that she and the veteran were only recently 
informed that VA compensation benefits were available.

The Board initially notes that the appellant properly filed 
an application for accrued benefits on December 2002, within 
one year after the date of the veteran's death.  See 38 
C.F.R. § 3.1000 (c) (2006).  In analyzing the claim for an 
effective date earlier than September 17, 2002, for the award 
of service connection for diabetes mellitus, secondary to 
Agent Orange exposure, for purposes of accrued benefits, the 
Board observes that accrued benefits may be paid to a spouse 
for a period not to exceed two years prior to the veteran's 
death if the veteran was entitled to periodic monetary 
benefits at death under existing ratings or decisions, or 
based on evidence on file at the date of death.  38 C.F.R. § 
3.1000 (a).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in November 2002, the appellant's claim must be considered 
under the version of 38 U.S.C.A. § 5121(a) previously in 
effect, which limited eligibility for accrued benefits to a 
two-year period

A surviving spouse may claim accrued benefits by asserting 
the veteran's entitlement to certain periodic monetary 
benefits.  Lathan v. Brown, 7 Vet. App. 42, 52 (1994); 
Zevalkink v. Brown, 6 Vet. App. 483, 490- 91 (1994), aff'd 
102 F.3d 1236 (Fed. Cir. 1996), cert. denied 117 S. Ct. 2478 
(1997).  In other words, because the appellant's claim is 
derivative of the veteran's claim that was pending at the 
time of his death, her entitlement is limited to the 
entitlement arising from the veteran's claim.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  One potential 
category of accrued benefits, the type claimed here, is VA 
compensation due to a veteran at the date of the veteran's 
death by virtue of the veteran's potential entitlement to an 
earlier effective date for the award of such compensation.

The effective date of a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2006).  

On February 6, 1991, the Agent Orange Act of 1991, Pub. Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to Title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
herbicide agents. 38 U.S.C.A. § 1116 (West 2002).  The Agent 
Orange Act of 1991 also gave the Secretary the authority to 
add to the list of diseases subject to service connection on 
a presumptive basis.  That list is set forth at 38 C.F.R. § 
3.309(e) (2006).  Type II diabetes mellitus was added to the 
list, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 
8, 2001).  The United States Court of Appeals for the Federal 
Circuit later held that the effective date of the regulation 
should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  
See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 
1378 (Fed. Cir. 2002).
 
This was a liberalizing regulation.  Cases involving 
liberalizing regulations ordinarily would be governed, for 
effective date purposes, by the provisions of 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114(a) (2006).   In this case, 
where service connection is awarded pursuant to a 
liberalizing law, the effective date of such award shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Id.  If a claim is reviewed at the request of the 
veteran more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3).

However, in cases involving presumptive service connection 
due to herbicide exposure, there is an exception to the 
provisions set forth above.  38 C.F.R. § 3.816 (2006) sets 
forth the effective date rules required by orders of a United 
States district court in the class-action case of Nehmer v. 
United States Department of Veterans Affairs, No. CV-86-6160 
THE (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For 
purposes of this section, a Nehmer class member includes a 
Vietnam veteran who has a covered herbicide disease.  The 
veteran served in Vietnam and has a covered herbicide 
disease, namely type 2 diabetes.  Thus, the veteran is 
considered a Nehmer class member.  See 38 C.F.R. § 
3.816(b)(2) (2006).

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award will be as follows: (1) If VA denied 
compensation for the same covered herbicide disease in a 
decision issued between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the disability arose, except as otherwise provided 
in paragraph (c)(3) of this section.  A prior decision will 
be construed as having denied compensation for the same 
disease if the prior decision denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
Minor differences in the terminology used in the prior 
decision will not preclude a finding, based on the record at 
the time of the prior decision, that the prior decision 
denied compensation for the same covered herbicide disease.  
38 C.F.R. § 3.816(c)(1) (2006).

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will be considered 
a claim for compensation for a particular covered herbicide 
disease if: (i) the claimant's application and other 
supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability; or (ii) VA issued a 
decision on the claim, between May 3, 1989 and the effective 
date of the statute or regulation establishing a presumption 
of service connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded. 38 C.F.R. § 3.816(c)(2) 
(2006).

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  38 C.F.R. § 3.816(c)(3) (2006).

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(c)(4) (2006).

An informal claim for service connection for diabetes was 
received at the RO in September 2002.  The Board has reviewed 
the claims folder in detail and is unable to identify a claim 
for service connection for diabetes mellitus or a rating 
decision denying service connection for diabetes prior to 
that date, thus an earlier effective date is not warranted 
under 38 C.F.R. § 3.816 (c)(1) or (c)(2) (2006).  
Furthermore, since the claim was received more than a year 
after separation from active service, 38 C.F.R. § 3.816(c)(3) 
is not applicable.  Under these circumstances, where none of 
the requirements are met, 38 C.F.R. § 3.816(c)(4) is for 
application and the effective date of the grant of service 
connection shall be determined in accordance with 38 C.F.R. 
§§ 3.114 and 3.400.

VA outpatient records reflect that in September 1998 the 
veteran was assessed with diabetes mellitus on insulin.  A 
September 2000 VA nutrition services record reflects that the 
veteran was on a diabetic restricted diet and his laboratory 
results revealed a glucose reading of 268 mg/dL.  In a 
September 2000 medical report it was noted that the veteran 
had a history of diabetes mellitus since 1990.  A September 
2000 VA inpatient record reflects that the veteran was being 
treated for community acquired pneumonia.  The record 
reflects that his diabetic control was terrible and he needed 
accuchecks and insulin adjustments accordingly.  His blood 
sugars were reported as ranging from 110/221/269/138 on 
accucheck.  The diagnoses during his inpatient stay to 
included diabetes and insulin dependent diabetes.  A past 
medical history of diabetes mellitus, Type II was also 
recorded.  

Although the records mostly reflect diagnosis of diabetes 
mellitus, with no specific Type II diagnosis except for one 
notation, the Board, consistent with the RO's September 2002 
decision, resolves all reasonable doubt in favor of the 
appellant.  In this regard, the Board finds that there is 
evidence of diabetes mellitus, Type II, at the time of the 
May 8, 2001 liberalizing law that added type 2 diabetes as a 
disease associated with exposure to herbicides.  

The veteran's claim for service connection was received on 
September 17, 2002 and thus was reviewed at the request of 
the claimant more than 1 year after the effective date of the 
liberalizing law (May 8, 2001).  Under these circumstances, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request and as such, an effective 
date of September 17, 2001, but no earlier, for service 
connection for diabetes is warranted.  See 38 C.F.R. § 
3.114(a)(3) (2006).

Although the appellant contends that she and the veteran were 
apparently unaware of his eligibility to file sooner for VA 
disability compensation, the United States Court of Appeals 
for Veterans Claims (the Court) has held that such alleged 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 
156-57 (1998).  In Morris, the Court observed that the United 
States Supreme Court recognized that persons dealing with the 
United States government were charged with knowledge of 
federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  The Court in Morris 
concluded that even though a veteran may have been ignorant 
of the provisions of a particular VA regulation, he was 
necessarily charged with knowledge of that regulation.  Id.  
Therefore, in light of this governing precedent, the Board is 
unable to offer the appellant any additional relief with 
respect to this contention.

III.  Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic 
diseases, to include cancer, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  .

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the death certificate shows that the immediate 
cause of the veteran's death was cardiopulmonary arrest due 
to head and neck cancer.  The veteran's death certificate 
does not show that an autopsy was performed, and the 
appellant has not reported an autopsy.  Review of the 
veteran's VA outpatient medical records similarly fail to 
show heart disease, pulmonary disease, or head and neck 
cancer manifesting within one year after discharge from 
service.  The earliest evidence of a heart condition was in 
an April 1985 VA outpatient record reflecting that the 
veteran reported having had two previous myocardial 
infarctions and was then assessed with coronary artery 
disease.  He subsequently underwent a heart transplant in 
1990.  This was approximately 15 and 20 years, respectively, 
after separation from service.  The earliest evidence of head 
and neck cancer was found in June 2002 VA radiology treatment 
records, more than 30 years after service.  Therefore, the 
medical evidence shows that the veteran's heart disease and 
cancer of the head and neck were not incurred in service and 
were manifested well after the one-year post service period 
required for presumptive service connection.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, there is no competent evidence 
showing that the veteran's cause of death was related to his 
service.  The evidence does not show that the veteran's 
service-connected diabetes mellitus contributed to the 
veteran's death.  Additionally, there is no medical evidence 
to support a medical nexus between the veteran's military 
service and death from cardiopulmonary arrest due to head and 
neck cancer.  Moreover, in the June 2003 rating decision on 
appeal, service connection was denied for squamous cell 
carcinoma of the head and neck for lack of a medical nexus to 
service and because there is no presumption for this 
condition based on exposure to herbicide.  In addition, now 
that the veteran's service medical records have been 
associated with the claims file, the Board points out that 
there are no findings, complaints or diagnosis of a heart 
condition, a pulmonary condition, or cancer of the head and 
neck in service.  Significantly, the appellant has not 
submitted any other evidence tending to show that the cause 
of the veteran's death was otherwise related to his period of 
active service.  In light of the foregoing, it cannot be 
concluded that the veteran's active military service caused 
cardiopulmonary arrest and head and neck cancer, which in 
turn caused the veteran's death.

The Board does not doubt the sincerity of the appellant's 
belief that the cause of the veteran's death is related to 
his period of active service.  However, as a lay person 
without the appropriate medical training and expertise, she 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Given the above, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death. 38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case. See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied. 



	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of September 17, 2001, and no earlier, for 
service connection for diabetes mellitus, secondary to Agent 
Orange exposure, based upon accrued benefits, is granted.  

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


